Order entered April 15, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00770-CR

                        MARLON JUAN LALL, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 382nd Judicial District Court
                            Rockwall County, Texas
                       Trial Court Cause No. 2-21-0335

                                       ORDER

        Before the Court is the State’s third motion for an extension of time to fille

its brief. We GRANT the motion and ORDER the State’s brief due by May 13,

2022.

        We DIRECT the Clerk to set this case at issue.



                                               /s/   ERIN A. NOWELL
                                                     JUSTICE